Citation Nr: 1008110	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  08-16 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Greater Los Angeles Healthcare 
System


THE ISSUE

Entitlement to payment by the Department of Veterans Affairs 
of the cost of unauthorized medical treatment provided to the 
Veteran at Hollywood Presbyterian Medical Center from April 
30, 2005, to May 1, 2005.  


REPRESENTATION

Appellant represented by:	Tracie Groh, Esq. 
	Law Offices of Stephenson, Acquisto & 
Coleman


WITNESS AT HEARING ON APPEAL

None


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

According to the limited record on appeal provided by the 
Greater Los Angeles Healthcare System, the Veteran served for 
four years in the United States Air Force.  He died in May 
2005.  The appellant in this case is the medical facility 
which provided treatment to the Veteran from April 30, 2005, 
to May 1, 2005.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2005 determination of the Department of Veterans 
Affairs (VA) Greater Los Angeles Healthcare System which 
denied payment for unauthorized medical treatment provided to 
the Veteran at Hollywood Presbyterian Medical Center from 
April 30, 2005, to May 1, 2005.

In September 2009, the appellant's representative provided 
argument at a Board hearing held at the RO.  


FINDINGS OF FACT

1.  From April 30, 2005, to May 1, 2005, the Veteran was 
treated in the Intensive Care Unit at Hollywood Presbyterian 
Medical Center for numerous conditions, including end stage 
liver disease with hepatic encephalopathy and acute anemia 
with a secondary gastrointestinal bleed.  Prior authorization 
for such treatment was not given by VA and the appellant does 
not contend otherwise.  

2.  The medical treatment rendered from April 30, 2005, to 
May 1, 2005, was for a condition of such a nature that a 
prudent layperson would have reasonably expected that delay 
in seeking medical attention would have been hazardous to the 
Veteran's life or health.


CONCLUSION OF LAW

The criteria for payment by VA of the cost of unauthorized 
medical care provided to the Veteran at Hollywood 
Presbyterian Medical Center from April 30, 2005, to May 1, 
2005, have been met.  38 U.S.C.A. §§ 1725, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 17.1000-1008 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009).  VA also has a 
duty to assist claimants in obtaining evidence needed to 
substantiate a claim, unless no reasonable possibility exists 
that such assistance would aid in substantiating that claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  

The claim in this case is governed by the provisions of 
Chapter 17 of Title 38 of the United States Code.  
Implementing regulations delineate specific notice and 
development duties in such cases.  See e.g. 38 C.F.R. §§ 
17.124, 17.132 (2009).  As a result, the VCAA and its 
implementing regulations may not be applicable here.  Cf.  
Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. 
Principi, 18 Vet. App. 435 (2004); but see Beverly v. 
Nicholson, 19 Vet. App. 394, 403-04 (2005).  In any event, in 
light of the favorable decision below, the Board finds that 
any deficiency in VA's VCAA notice or development actions is 
harmless error.


Background

According to the record on appeal, on April 30, 2005, the 
Veteran was transported by ambulance to Hollywood 
Presbyterian Medical Center after he was found unconscious at 
home.  Records from paramedics describe the Veteran's 
condition as "emergent."  On arrival, the Veteran was 
described as "comatose" and he was admitted to the 
Intensive Care Unit where he was diagnosed as having acute 
gastrointestinal bleeding and severe hepatic encephalopathy 
with terminal liver disease.  Hospital records note that the 
Veteran had a long history of alcohol intake.  He had also 
been followed at VA for numerous conditions, including a 
history of two myocardial infarctions, a cerebrovascular 
accident, and advanced liver disease due to alcoholism.  The 
Veteran remained hospitalized until his death on May 1, 2005.  

In June 2005, the appellant submitted a claim for payment of 
the cost of the medical treatment provided to the Veteran 
from April 30 to May 1, 2005.

In June 2005, Greater Los Angeles Healthcare System 
apparently conducted a "clinical review" of the claim and 
concluded that the care provided to the Veteran at Hollywood 
Presbyterian was not emergent in nature.  The individual who 
provided this opinion, whose qualifications are unclear, 
concluded that the period of hospitalization from April 30 to 
May 1, 2005, was not emergent because the Veteran had been 
"feeling ill" for a month and "he could have sought care 
at VA."  See document entitled "Non-VA Millinium [sic] 
Bill" and dated June 16, 2006.  

The appellant appealed the determination, noting that the 
Veteran had been found unresponsive at his residence and that 
upon arrival at the emergency room, he was in a coma.  The 
appellant further noted that the appellant was immediately 
admitted to the intensive care unit, where he died two days 
later.  For these reasons, appellant argued that the 
Veteran's medical situation was emergent in nature.  


Analysis

Generally, the admission of a veteran to a non-VA hospital at 
VA expense must be authorized in advance.  In this case, the 
record on appeal contains no evidence, nor does the appellant 
contend, that prior authorization for payment of the medical 
services provided to the Veteran was obtained.  38 U.S.C.A. § 
1703 (West 2002 & Supp. 2009); 38 C.F.R. §§ 17.52, 17.53, 
17.54 (2009).  Thus, the issue on appeal must be decided in 
light of the requirements for reimbursement or payment for 
medical expenses incurred without prior authorization from 
VA.  

In that regard, unauthorized medical expenses may be paid or 
reimbursed pursuant to either 38 U.S.C.A. §§ 1728 or 1725 
(West 2002 & Supp. 2009).  During the course of this appeal, 
these statutes were amended, essentially mandating 
reimbursement for eligible claimants who meet applicable 
criteria and expanding the definition of emergency treatment.  
See Veterans' Mental Health and Other Care Improvement Act of 
2008, Pub. L. No. 110-387, 122 Stat. 4110 (2008).  The 
appellant is entitled to application of the most favorable 
version of the applicable criteria, subject to effective date 
limitations.

As best the Board can discern from the limited record 
provided by the Greater Los Angeles Healthcare System, the 
Veteran is not service-connected for any disability.  Indeed, 
the appellant has not contended otherwise.  The provisions 
set forth at 38 U.S.C.A. § 1728 authorize VA payment or 
reimbursement for emergency treatment provided to a limited 
group of veterans, essentially those who receive emergency 
treatment for a service-connected disability.  Absent any 
indication that the Veteran is service-connected for any 
disability, the appellant is not eligible for payment under 
38 U.S.C.A. § 1728.

Alternatively, payment or reimbursement for emergency 
services may be made under 38 U.S.C.A. § 1725 if all of the 
following conditions are met:

(a) The emergency services were provided in a 
hospital emergency department or a similar facility 
held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition 
of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking 
immediate medical attention would have been 
hazardous to life or health (this standard would be 
met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of 
health and medicine could reasonably expect the 
absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, 
or serious dysfunction of any bodily organ or 
part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued medical 
emergency of such a nature that the veteran could 
not have been safely discharged or transferred to a 
VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes 
stabilized);

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. chapter 17 
within the 24-month period preceding the furnishing 
of such emergency treatment;

(f) The veteran is financially liable to the 
provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or 
in part, for the emergency treatment (this 
condition cannot be met if the veteran has coverage 
under a health-plan contract but payment is barred 
because of a failure by the veteran or the provider 
to comply with the provisions of that health-plan 
contract, e.g., failure to submit a bill or medical 
records within specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h) If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment; and the 
veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the 
provider; and

(i) The veteran is not eligible for reimbursement 
under 38 U.S.C. § 1728 for the emergency treatment 
provided (38 U.S.C. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited 
group of veterans, primarily those who receive 
emergency treatment for a service-connected 
disability). 

38 C.F.R. § 17.1002 (2009).  

As set forth above, the applicable regulation does not 
require that a Veteran's treatment actually be proven 
emergent from a purely medical standpoint in order to qualify 
for payment or reimbursement.  Rather, it need only be 
demonstrated that the initial evaluation and treatment was 
for a condition of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health.  38 C.F.R. § 17.1002(b).

In this case, the Board finds that the private medical 
records submitted by the appellant are sufficient to 
establish that the medical treatment provided to the Veteran 
from April 30, 2005, to May 1, 2005, was emergent.  
Regardless of the fact that he had been chronically ill, the 
Veteran was found unresponsive when emergency personnel were 
dispatched to his residence.  Paramedics specifically 
described his condition as "emergent," warranting transport 
to the emergency room.  Moreover, the treating physician 
there concluded that the Veteran's condition warranted 
immediate hospitalization and admission to the Intensive Care 
Unit.  Based on the foregoing, the Board concludes that the 
Veteran was treated for a condition of such a nature that a 
prudent layperson would have reasonably expected that delay 
in seeking immediate medical attention would have been 
hazardous to life or health.

In reaching this decision, the Board has considered the 
"clinical evaluation" conducted by Greater Los Angeles 
Healthcare System, but finds it to be of no probative value.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) 
(discussing "important, guiding factors to be used by the 
Board in evaluating the probative value of medical opinion 
evidence").  Unfortunately, the qualifications of the 
individual providing the opinion are unclear.  Indeed, the 
report contains no indication as to whether the individual 
providing the opinion is a medical professional.  Regardless, 
the opinion is conclusory and fails to address the complete 
evidence of record, including the symptoms exhibited by the 
Veteran on the date of his admission.  Nieves-Rodriguez, 22 
Vet. App. at 304 (a medical opinion is not entitled to any 
weight "if it contains only data and conclusions").  
Indeed, the conclusion of the "clinical review" that the 
Veteran's hospitalization was not emergent appear absurd in 
light of the fact that the Veteran was immediately admitted 
to the Intensive Care Unit and died there two days later.  

The Board has considered the question of whether VA or other 
Federal facilities were feasibly available and an attempt to 
use them beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or would have 
been refused.  The applicable regulation specifically 
provides that "these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center."  In this case, the evidence of record 
establishes that the Veteran was transported by ambulance 
personnel to Hollywood Presbyterian, presumably the nearest 
facility available to provide the level of care needed.  

The Greater Los Angeles Health Care System indicates the sole 
reason for denying the appellant's claim was that the 
treatment in question was not emergent.  The Board has 
considered a remand for the purpose of providing Greater Los 
Angeles Health Care System the opportunity to provide 
clarification the additional eligibility criteria; however, 
they have already had an opportunity to do so and it appears 
that the other eligibility criteria have been conceded.  
Based on the available evidence provided, the Board concludes 
that payment by VA of the cost of unauthorized medical 
treatment provided to the Veteran at Hollywood Presbyterian 
Medical Center from April 30, 2005, to May 1, 2005, is 
warranted.  


ORDER

Entitlement to payment by VA of the cost of unauthorized 
medical treatment provided to the Veteran at Hollywood 
Presbyterian Medical Center from April 30, 2005, to May 1, 
2005, is granted, subject to the law and regulations 
governing the payment of monetary benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


